DETAILED ACTION
1.     The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
2.        The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).  A timely filed terminal disclaimer in compliance with 37 CFR 1.321 (c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application. See 37 CFR 1.130(b).  Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b). 


        Claims 1 -20 rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over independent claims of the following: U.S. Patent No. 11,290,683.  Although the conflicting claims are not identical, they are not patentably distinct from each other because independent claims of U.S. Patent No. 11,290,683, and independent claims of the present application share the following: a method comprising: causing, by one or more hardware processors, display, on a client device associated with a first user, of an active call view to facilitate a video call between the first user and at least one other user, the active call view comprising a real-time streaming video feed of at least a second user; and updating the active call view to display a real-time streaming video feed of a third user, the updating of the active call view comprising determining a position of the real-time streaming video feed of the second user within the active call view based on an order of acceptance of the video call.


Claim Rejections - 35 USC § 103
3.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-5, 8 and 9-13, 16, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Lia et al (Pub. No.: US 2004/0257433 A1; hereinafter Lia) in view of Riley et al (Pub. No.: US 2017/0269820 A1; hereinafter Riley)

               Consider claims 1, 9, and 17, Lia clearly show and disclose a non-transitory computer readable medium storing instruction, a system, and a method comprising: causing, by one or more hardware processors, display, on a client device associated with a first user, of an active call view to facilitate a video call between the first user and at least one other user (at least two sites are connected to a conference. At least two video signals are received from the connected sites, one or two participants, the MCU processes the video signals from the participants to display a picture layout with full screen showing each participant) (paragraphs: 0006 and 0051), the active call view comprising a real-time streaming video feed of at least a second user (FIG. 5A shows an example of two participants (sites A and B) connected to an MCU. FIG. 5B shows the images 200, 202 that are displayed with full screen picture layout at the respective sites B and A) (paragraphs: 0052 and fig. 5B); and updating the active call view to display a real-time streaming video feed of a third user, the updating of the active call view comprising determining a position of the real-time streaming video feed of the second user within the active call view based on an order of acceptance of the video call (When more participants join the conference, the MCU may automatically change the picture layout to display more participants, depending on the number of participants now connected in the conference) (paragraphs: 0053, and 0054 -0055, and fig. 4, and figures: 6A-6C show an order of joining the conference, and fig. 7C); however, Lia does not specifically teach another example for an active call view to facilitate a video call between the first user and at least one other user. 
              In the same field of endeavor, Riley clearly discloses another example for display, on a client device associated with a first user, of an active call view to facilitate a video call between the first user and at least one other user (fig. 2). 
              Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to incorporate the teaching of Riley into teaching of Lia for the purpose of enabling video call between participants with different way of displaying participant image.                  
                 Consider claims 2, 10, and 18, Lia and Riley, clearly show the method and the system, wherein the updating of the active call view further comprises determining a row configuration for the active call view based on a number of participants in the video call, the row configuration specifying a number of rows and a number of streaming video feeds for each row (full screen showing one participant only, CP4 showing four participants, CP9 showing nine participants, and CP16 showing sixteen participants) (Lia: abstract, paragraphs: 0049, 0053, 0059 and fig. 6C and fig. 7C)                 
                 Consider claims 3, 11 and 19, Lia and Riley clearly show the method and the system, wherein: wherein the updating of the active call view further comprises determining a streaming video feed window height of each row based on one or more properties of the client device (window height/region/layout size are changing based on participants joining the conference) (Lia: abstract, paragraphs: 0052-0053, 0059 and fig. 6C and fig. 7C).                              
                 Consider claims 4, 12, and 20, Lia and Riley clearly show the method, wherein the updating of the active call view further comprises changing a size of the streaming video feed of the second user in the active call view (the size of regions are changing based on the number of participants joining the conference) (Lia: paragraphs: 0054-0056, 0060 and fig. 5C, fig. 6B, and fig. 7B).       
                 Consider claims 5 and 13, Lia and Riley clearly show the method and the system, further comprises detecting an acceptance of the video call by a third user, wherein the updating of the active call view is in response to detecting the acceptance of the video call by the third user (Lia: paragraphs: 0053).                 
                
                   Consider claims 8 and 16, Lia and Riley clearly show the system, further comprising causing display, within the active call view, of a text-based message overlaid on the real-time streaming video feed of the third user (Riley: paragraphs: 0051- 0053 and fig. 2 and fig. 3, label 318).   
 
4.         Consider Claims 6-7 and 14-15, are rejected under 35 U.S.C. 103(a) as being unpatentable over Lia et al (Pub. No.: US 2004/0257433 A1; hereinafter Lia) in view of Riley et al (Pub. No.: US 2017/0269820 A1; hereinafter Riley) and further in view of Sircar et al (Pub. No.: US 2016/0380931 A1; hereinafter Sircar)
            Consider claims 6 and 14, Lia and Riley disclose the claimed invention above, but lack teaching wherein: the client device is a first client device; and the method further comprises initiating the video call with the at least one other user by causing a second client device associated with the second user to display a notification of an incoming video call.
             Sircar clearly discloses wherein: the client device is a first client device; and the method further comprises initiating the video call with the at least one other user by causing a second client device associated with the second user to display a notification of an incoming video call (paragraph 85 and fig. 8).
                Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to incorporate the teaching of Sircar into teaching of Lia and Riley for the purpose of notifying user with incoming call.    
              Consider claims 7 and 15, Lia, Riley, and Sircar clearly show the system, wherein the notification of the incoming video call is presented within a message feed comprising one or more indicators of electronic chat conversations in which the second user is a participant (Sircar: paragraphs: 0088-0089; fig. 8).                                                        
Conclusion                      
            
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amal Zenati whose telephone number is 571- 270- 1947. The examiner can normally be reached on 8:00 -5:00 M-F.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571- 272- 7503.  The fax phone number for the organization where this application or proceeding is assigned is 571- 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/AMAL S ZENATI/Primary Examiner, Art Unit 2656